DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 13 October 2020 and 22 December 2020.  The references cited on the PTOL 1449 form have been considered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15 October 2020 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states that there are problems in the art with making SiC films of 10 micrometers or less in thickness on a Si substrate (par. 10).  The applicant’s invention is a method to provide a SiC film having a thickness of 20 nanometers or more and 10 micrometers or less that does not exhibit those problems (par. 11 and 12).  Particularly, the applicant states that the SiC film has a thickness of not less than 20 nanometers and not more than 10 micrometers. The thickness is preferably 1 micrometer or less, more preferably 500 nanometers or less (par. 41).

In support of the new limitation of “a SiC film having a thickness of between 20 nanometers and 50 nanometers,” the applicant points to the following:
Referring to FIG. 16, the portion of the SiC film 12 formed on the obverse side 11a of the Si substrate has a thickness w of not less than 20 nanometers and not more than 10 micrometers. The thickness w is preferably 1 micrometer or less, more preferably 500 nanometers or less (par. 72).

Invention Example 2: A compound semiconductor substrate was prepared by the same method for manufacturing as in the Invention Example 1, except that the thickness of the SiC film was set to 50 nanometers instead of 160 nanometers (par. 177).

It appears that the applicant is now arbitrarily combining different values from different parts of the disclosure to create a narrower range of between 20 nanometers and 50 nanometers.  While the narrowing of the range is not considered a new matter or a written description problem (see MPEP 2163.05 III. RANGE LIMITATIONS), the now claimed range does not have any criticality or new unexpected result (see MPEP 716.02(d)) from that of any disclosed range of less than 10 micrometers.  The applicant does not provide any criticality with respect to the choosing a particular thickness within the range.  In other words, the benefits associated with a SiC film having a thickness of 
Anemiya teaches the SiC film having a thickness of about 2 micrometers which is in the applicant’s disclosed range of less than 10 micrometers (Col. 6, Lines 21-23) capable of achieving any benefit disclosed by the applicant.
Ma teaches the SiC film having a thickness of about 5 nm to about 10 nm (par. 20).  The SiC film (110) is on silicon substrate (102) (Fig. 5 and 7; par. 12 and 20).  The SiC film (806) is directly on silicon substrate (802) (Fig. 9 and 13; par. 26 and 28).  Ma also states that the thickness is not a limitation of the disclosure (par. 20 and 28).  The thickness of Ma is less than the applicant’s disclosed minimum of 20 nanometers, thus would presumably be susceptible to the potential problems of peeling or cracking according to the applicant’s disclosure, although Ma’s invention does not appear to actually suffer from these issues.
The applicant is now claiming a thickness range of the SiC film that is between that taught by Ma and Anemiya.
Increasing the thickness of the SiC film of Ma for a particular application would result in the claimed invention and would be well within the level of ordinary skill for the desired application without undue experimentation in view of additional prior art references as will be explained below.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  And absent a showing of criticality with respect to the SiC thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time the invention 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The recitation of “a SiC film having a thickness of between 20 nanometers and 50 nanometers” in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by FST (FST’s status on EUV Pellicle & Inspection System Development, International Symposium on Extreme Ultraviolet Lithography, 4 October 2015).
Referring to Claim 1, FST teaches a compound semiconductor substrate comprises: a Si substrate having a ring-like planar shape (page 4 and 11), and a SiC film (page 4-7) having a thickness of 25-200nm with particular examples of 20nm, 25nm, 27nm and 50nm, which are between 20 nanometers and 50 nanometers, formed on one principal surface side of the Si substrate, wherein the SiC film is not formed on another principal surface side of the Si substrate (page 4).

Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kohmura et al. (U.S. Patent Application Publication 2017/0184956).
Referring to Claim 1, Kohmura teaches in Fig. 8B for example a compound semiconductor substrate comprises: a Si substrate (305 etched to form 311; par. 140) having a ring-like planar shape, and a SiC film (301; par. 78) having a thickness between 20 nanometers and 50 nanometers (par. 141), formed on one principal surface side of the Si substrate (311), wherein the SiC film (301) is not formed on another principal surface side of the Si substrate (311).
Referring to Claim 2, Kohmura further teaches wherein a width of the Si substrate (311) decreases with a distance away from the SiC film (301), when viewed in a cross section cut along a plane perpendicular to a surface of the SiC film (301).

Referring to Claim 7, Kohmura teaches in Fig. 9D for example, a pellicle film comprising the compound semiconductor substrate (311/301) according to claim 1; and a pellicle frame (313) fixed to the Si substrate (311).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent Application Publication 201/0173092).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Referring to Claim 1, Lin teaches in Fig. 9M for example, a compound semiconductor substrate comprising: a Si substrate (902; par. 49) having a ring like planar shape, and a SiC film (910) having a thickness of between about 5nm and about 20nm (par. 51), wherein the SiC film (910) is not formed on another principal surface side of the Si substrate (902).  The about 20nm thickness of Lin overlaps with the 20 nanometers lower end of the range claimed by the applicant.
Absent a showing of criticality with respect to the SiC thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to adjust the thickness through routine experimentation in order to achieve varying EUV transmittance of the film.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Referring to Claim 2, Lin further teaches wherein a width of the Si substrate (902) decreases with a distance away from the SiC film (910), when viewed in a cross section cut along a plane perpendicular to a surface of the SiC film (910).  

Referring to Claim 4, Lin further teaches wherein the film (912) different than the SiC film (910), is made of graphene (par. 51).  
Referring to Claim 5, Lin further teaches wherein the SiC film (910) is in contact with the Si substrate (902).
Referring to Claim 7, Lin further teaches a pellicle film comprising the compound semiconductor substrate (902/910/912) according to claim 1; and a pellicle frame (904A) fixed to the Si substrate (902).  Regarding the “pellicle frame,” the applicant does not disclose any particular materials or structure.  The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (U.S. Patent Application Publication 2017/0205705) in view of Lin et al. (U.S. Patent Application Publication 2018/0173092) or FST (FST’s status on EUV Pellicle & Inspection System Development, International Symposium on Extreme Ultraviolet Lithography, 4 October 2015).
Regarding the Lin reference, applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Ma does state that the stated thickness range is not limiting (par. 20).  Ma also states that the term “about” generally means within 10%, 5%, 1% or 0.5% of a given value or range (par. 7).  Ma does not explicitly state the SiC film (110) has a thickness between 20 nanometers and 50 nanometers.
In the same field of endeavor, Lin teaches in Fig. 9M for example, a compound semiconductor substrate comprising: a Si substrate (902; par. 49) having a ring like planar shape, and a SiC film (910) having a thickness of between about 5nm and about 20nm (par. 51), wherein the SiC film (910) is not formed on another principal surface side of the Si substrate (902).  The about 20nm thickness of Lin overlaps with the 20 nanometers lower end of the range claimed by the applicant.
FST teaches a compound semiconductor substrate comprises: a Si substrate having a ring-like planar shape (page 4 and 11), and a SiC film (page 4-7) having a thickness of 25-200nm with particular examples of 20nm, 25nm, 27nm and 50nm, which are between 20 nanometers and 50 nanometers, formed on one principal surface side of the Si substrate, wherein the SiC film is not formed on another principal surface side of the Si substrate (page 4).

Referring to Claim 3, Ma further teaches, in the first embodiment, a film (108) different from the SiC film (110), formed on one principal surface of the SiC film (110).
Referring to Claim 4, Ma further teaches, in the first embodiment, wherein the film (108) different from the SiC film (110) is made of graphene (par. 17).
Referring to Claim 6, Ma further teaches, in the first embodiment, a Si oxide film (104; par. 14-15) formed on the one principal surface of the Si substrate (102), wherein the SiC film (110) is formed in contact with the Si oxide film (104).
Referring to Claim 7, Ma further teaches, in the first embodiment, a pellicle film comprising: the compound semiconductor substrate to claim 1; and a pellicle frame fixed to the Si substrate (title; abstract; par. 3, 8, 12; claims 6 and 15; it is noted that the Si substrate is the supporting substrate).


Ma does state that the stated thickness range is not limiting (par. 28).  Ma also states that the term “about” generally means within 10%, 5%, 1% or 0.5% of a given value or range (par. 7).  Ma does not explicitly state the SiC film (806) has a thickness of 20 nanometers or more and 10 micrometers or less, per se.
In the same field of endeavor, Lin teaches in Fig. 9M for example, a compound semiconductor substrate comprising: a Si substrate (902; par. 49) having a ring like planar shape, and a SiC film (910) having a thickness of between about 5nm and about 20nm (par. 51), wherein the SiC film (910) is not formed on another principal surface side of the Si substrate (902).  The about 20nm thickness of Lin overlaps with the 20 nanometers lower end of the range claimed by the applicant.
FST teaches a compound semiconductor substrate comprises: a Si substrate having a ring-like planar shape (page 4 and 11), and a SiC film (page 4-7) having a thickness of 25-200nm with particular examples of 20nm, 25nm, 27nm and 50nm, which are between 20 nanometers and 50 nanometers, formed on one principal surface side of the Si substrate, wherein the SiC film is not formed on another principal surface side of the Si substrate (page 4).

Referring to Claim 3, Ma further teaches, in the second embodiment, a film (808) different from the SiC film (806), formed on one principal surface of the SiC film (806).
Referring to Claim 4, Ma further teaches, in the second embodiment, wherein the film (808) different from the SiC film (806) is made of graphene (par. 29).
Referring to Claim 5, Ma further teaches, in the second embodiment, wherein the SiC film (806) is in contact with the Si substrate (802).
Referring to Claim 7, Ma further teaches, in the second embodiment, a pellicle film comprising: the compound semiconductor substrate to claim 1; and a pellicle frame fixed to the Si substrate (title; abstract; par. 3, 8, 12; claims 6 and 15; it is noted that the Si substrate is the supporting substrate).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (U.S. Patent Application Publication 2017/0205705) in view of Lin et al. (U.S. Patent Application Publication 2018/0173092) or FST (FST’s status on EUV Pellicle & Inspection System Development, International Symposium on Extreme Ultraviolet Lithography, 4 October 2015) in further view of Kohmura et al. (U.S. Patent Application Publication 2017/0184956).
Referring to Claim 2, Ma in view of Lin or FST teach the limitations of claim 1 but does not explicitly show that a width of the Si substrate decreases with a distance away from the SiC film, when viewed in a cross section cut along a plan perpendicular to a surface of the SiC film.
In the same field of endeavor, Kohmura teaches a pellicle having a known silicon substrate (305, etched to form 311; par. 140-142) with a width that decreases with a distance away from the pellicle film (301), when viewed in a cross section cut along a plan perpendicular to a surface of the pellicle film (301); and a pellicle frame (313) is fixed to the Si substrate (311).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the shape of the Si substrate and pellicle frame of as taught by Kohmura for the pellicle of Ma in view of Lin or FST in order to provide a more mechanically robust frame support for the pellicle film based on its well-known suitability for EUV lithography.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896